Citation Nr: 1041808	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a low back disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps for 77 
days from October 28, 1991 to January 13, 1992.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2005 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO), which, in relevant part, 
denied the Veteran's claim for service connection for a low back 
disorder.

In September 2009, as support for this and other claims he also 
had appealed, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge of the Board, commonly 
referred to as a Travel Board hearing.  During the hearing he 
withdrew his claim for bronchial asthma.  38 C.F.R. § 20.204.

The Board subsequently, in December 2009, issued a decision 
denying a claim for service connection for posttraumatic stress 
disorder (PTSD).  However, the Board remanded the remaining claim 
for service connection for a low back disorder to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  In particular, that remand was to schedule the 
Veteran for a VA compensation examination to obtain a medical 
nexus opinion concerning the etiology of his low back disorder - 
and specifically in terms of whether it was caused or aggravated 
by military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Pursuant to this remand directive, attempts were made to schedule 
the Veteran for VA examinations by trying to contact him at 
addresses in both Hawthorne and Ingelwood, California.  However, 
he failed to report for VA examinations scheduled in January and 
March 2010 at the West Los Angeles VA Medical Center.  None of 
these letters were returned by the U. S. Postal Service as 
undeliverable.  After he did not respond to any of those letters 
to the different addresses tried, the AMC issued a supplemental 
statement of the case (SSOC) in September 2010 continuing to deny 
his claim.

Because it is apparent the AMC exhausted all possible means of 
contacting him, unfortunately to no avail, the Board is likewise 
proceeding with the adjudication of his claim based on the 
evidence already on file.  38 C.F.R. § 3.655.  As the U. S. Court 
of Appeals for Veterans Claims (Court) held in Saylock v. 
Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a presumption 
that Government officials 'have properly fulfilled their official 
duties.'"  For VA purposes, "notice" means written notice sent to 
a claimant at his or her most recent address of record.  38 
C.F.R. 3.1(q).  The presumption of administrative regularity does 
not diminish the claimant's responsibility to keep VA informed of 
changes of address.  And if, as here, he does not, VA is not 
obligated to turn up heaven and earth to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).


FINDINGS OF FACT

1.  The Veteran had no complaints concerning his low back and 
there were no relevant objective clinical findings during his 
military pre-induction examination in August 1990, but that 
enlistment evaluation was over a year prior to beginning his 
active duty service on October 28, 1991.

2.  A treatment record from October 1991, just three days into 
service, shows he complained of back pain.  He reported having 
been in a motor vehicle accident and injuring his back in January 
1991, so during the intervening months since his 
pre-induction examination.  He also said he had to wear a back 
brace for two months after that accident.

3.  There is an additional treatment record from November 1991 
indicating continued complaints of back pain and the need for X-
rays, but the X-ray report is illegible.

4.  The Veteran was discharged from the military on January 13, 
1992, after only having served for 77 days.

5.  There is no competent and credible indication of a chronic - 
meaning permanent, low back disorder during his service or for 
many years after his discharge.

6.  As well, primarily as a result of the AMC's inability to 
locate him and have him examined as directed in the Board's 
December 2009 remand, there is no competent and credible evidence 
otherwise linking any current low back disorder to his military 
service.

7.  The Veteran reportedly reinjured his back in November 1999 in 
a civilian industrial-related incident, so several years after 
his discharge from service, and he reportedly had to undergo 
surgery in June 2002 as a consequence of that additional injury 
for L5-S1 decompression, bilateral microdiscectomy, and 
intervertebral fusion, and still additional surgery in 2003 to 
replace some screws from the fusion.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether this claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant statutes, VA regulations, precedent 
cases, the relevant factual background, and an analysis of its 
decision.



I.  Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claim.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, a letter satisfying the notice requirements of 38 
C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2005, prior 
to initially adjudicating his claim in September 2005, so in the 
preferred sequence.  That letter informed him of the evidence 
required to substantiate his claim for service connection and of 
his and VA's respective responsibilities in obtaining supporting 
evidence.  Although that initial letter did not comply with all 
dictates of Dingess, since providing that letter he has received 
additional letters in October and December 2009 that do comply - 
including in terms of apprising him of the downstream disability 
rating and effective date elements of his claim.  Further, since 
providing those additional notices and giving him an opportunity 
to submit additional evidence and/or argument in response, the 
AMC has readjudicated his claim in the September 2010 SSOC.  So 
his claim has been reconsidered since providing all required VCAA 
notice, thereby, in turn, rectifying ("curing") the timing 
error in the provision of that additional notice since it did not 
precede the initial adjudication of his claim, rather, was post-
adjudicatory.

Moreover, the Veteran has not alleged any prejudicial error in 
the content or timing of the VCAA notice he received (or did not 
receive).  As explained, according to Sanders, he, not VA, has 
this burden of showing why a VCAA notice error in timing or 
content is unduly prejudicial, meaning outcome determinative of 
his claim.  Thus, absent this pleading or showing, the duty to 
notify has been satisfied in this case.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained his service treatment records 
(STRs).  The RO also requested his private medical records from 
V.G., L.C.S.W., in July and November 2006, but did not receive a 
response.  The RO informed the Veteran in a November 2006 letter 
that it had been unable to obtain these records.  38 C.F.R. § 
3.159(c)(1), (e).  There is no indication of any other 
outstanding records pertaining to his claim.

Additionally, following and as a result of the Board's December 
2009 remand, the AMC arranged for two VA compensation 
examinations in January and March 2010 for medical nexus opinions 
concerning the etiology of his low back disability - including, 
in particular, in terms of whether it was caused or aggravated by 
his military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
However, as already alluded to, he failed to report for these VA 
examinations.  The duty to assist him with his claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Rather, he has responsibilities, too, including, as 
already explained, keeping VA abreast of any changes in his 
address, which he clearly has not.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims file 
shows, or fails to show, with respect to the claim.



II.  General Statutes and Regulations Governing Claims for 
Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Here, though, since the Veteran had less than 90 days of active 
military service (only 77 days of service), he is not entitled to 
presumptive service connection for arthritis - if initially 
manifested to the required degree of at least 10-percent 
disabling within the year after service, as someone with the 
required length of service would be.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

Nevertheless, other diseases initially diagnosed after service 
also may be service connected if the evidence, including that 
pertinent to service, shows the diseases were incurred in 
service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Evidence relating a current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

III.  Service Connection for a Low Back Disability

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or a disease existed prior to service 
and was not aggravated in service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304.  This presumption only attaches where there has 
been an induction or enlistment examination in which the later 
complained of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports,"  
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id., at (b)(1).

If a disorder was not noted on entering service, the government 
must show by clear and unmistakable evidence both a pre-existing 
condition and a lack of 
in-service aggravation beyond the condition's natural progression 
to overcome the presumption of soundness.  See VAOPGCPREC 3-2003 
(July 16, 2003).  The government may show a lack of aggravation 
by establishing that there was no increase in disability during 
service or that any increase in disability was due to the natural 
progress of the pre-existing condition.  38 U.S.C.A. § 1153.  
If the government fails to rebut the section 1111 presumption, 
the claim is one for service connection, not aggravation.  Wagner 
v. Principi, 310 F.3d 1089, 1096 (Fed. Cir. 2004).

If on the other hand a pre-existing disorder is "noted" on 
entering service, section 1153 applies and the Veteran has the 
burden of showing an increase in disability during service.  
Independent medical evidence is needed to support a finding that 
the pre-existing disorder increased in severity during service 
beyond its natural progression.  See Paulson v. Brown, 7 Vet. 
App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1994).  If there was an increase in disability, the burden then 
shifts to the government to show that any increase was due to the 
natural progress of the disease.  Id.

Turning now to the facts of this particular case.  The Veteran 
had no complaints concerning his low back and there were no 
relevant objective clinical findings during his military pre-
induction examination in August 1990.  But that enlistment 
evaluation was over a year prior to beginning his active duty 
service on October 28, 1991, and just some 3 days into service he 
complained of back pain.  


He reported having been in a motor vehicle accident and injuring 
his back in January 1991, so during the several intervening 
months since his pre-induction examination.  He also said he had 
to wear a back brace for two months after that accident.  Still, 
the Board must at least initially presume he was in sound health 
when entering service and had no pre-existing low back disorder.  
The Court has held on multiple occasions that lay statements by a 
Veteran concerning a 
pre-existing condition, alone, are insufficient to rebut the 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay witness 
does not constitute competent medical evidence sufficient to 
overcome the presumption of soundness, even when such is recorded 
by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may not 
have diagnosed is insufficient to support a conclusion that a 
disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 
(1994) (supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. Brown, 
8 Vet. App. 406 (1995) (the mere transcription of medical history 
does not transform the information into competent medical 
evidence merely because the transcriber happens to be a medical 
professional.)  But see, too, 38 C.F.R. § 3.303(c), indicating 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability prior 
to service is established no additional or confirmatory evidence 
is necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or so 
close thereto, that the disease could not have originated in so 
short a period will establish pre-service existence thereof.

Here, irrespective of the determination of whether the Veteran 
clearly and unmistakably had a pre-existing low back disorder, so 
even assuming for the sake of argument that he did not, there 
nonetheless is not the required evidence of chronic (meaning 
permanent) disease or injury in service.  At the very least, 
this is legitimately questionable.  Hence, even in this favorable 
circumstance his claim ultimately cannot be granted because he 
has not shown continuity of symptomatology following service and 
does not have supporting medical nexus evidence otherwise linking 
any current low back disorder to his service.

There is an additional treatment record from November 1991, so 
just one month into service, indicating continued complaints of 
back pain and the need for X-rays, but the X-ray report is 
illegible.  And the Veteran was discharged from the military on 
January 13, 1992, so after only having served for 77 days.

It was not until several years later that he again had relevant 
complaints concerning his low back, and even then only after an 
intercurrent injury as a civilian, so unrelated to his military 
service.  This is probative (competent and credible) evidence 
against the notion he had a chronic low back disorder in service 
or that any current low back disorder dates back to his service, 
rather than any injury prior to his service or during the several 
years since.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period after service without 
medical complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

In this regard, a May 2002 private orthopedic surgeon's report 
shows the Veteran was involved in an industrial-related accident 
in November 1999, injuring his back.  An April 2001 discogram was 
positive for discogenic disease at the L5-S1 level.  He underwent 
L5-S1 intra-discal electrothermal (IDET) annuloplasty.  In June 
2002 he was scheduled for L5-S1 posterior decompression and 
fusion.  A December 2003 magnetic resonance imaging (MRI) 
conducted in conjunction with his Worker's Compensation claim 
shows status post fusion at the L5-S1 level, as well degenerative 
disc disease (DDD) at the L3-L4 and L4-L5 levels.

So although there is no disputing the Veteran has a low back 
disability, questions remain as to its etiology - and 
particularly insofar as whether it was caused or aggravated by 
his military service or, instead, is the result of other 
unrelated factors like the additional intercurrent injury since 
service mentioned.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Unfortunately, there is simply no probative (meaning both 
competent and credible) evidence of record establishing this 
required correlation between his current low back disability and 
military service.

Regarding in-service incurrence of a relevant disease or injury, 
in a statement received in June 2005, the Veteran reported that 
he was treated in sick bay on several occasions for low back 
pain, which was caused by wearing his backpack.  He indicated 
that prior to that time he had not experienced any back problems.  
Since that time, however, he reportedly had experienced ongoing 
back pain.  He added that on October 17, 2000, his lower body 
became numb, which in turn caused him to fall.  He eventually had 
to be taken by ambulance to the hospital, where he was provided 
medical care for DDD of his low back.

The Veteran also submitted statements in April 2007 from his 
brother and a friend that, in essence, indicate the Veteran did 
not have any back problems prior to his entrance into military 
service.  During his September 2009 hearing, the Veteran reported 
that prior to service he only sustained a relatively minor lumbar 
strain in the car accident in question.  And although he had 
physical therapy for that strain, by the time of his entrance 
into military service he was not having problems.  He went on to 
state that he reinjured his back in boot camp, so he believes 
that injury in service (rather than any injury prior to or since 
service) is the reason for his current low back disability.

In Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recognized lay evidence as potentially competent 
to establish the presence of disability, even where not 
corroborated by contemporaneous medical evidence such as 
treatment records.  However, the Federal Circuit Court went on to 
also indicate in Buchanan that the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.


Indeed, the Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

As already explained, however, there are exceptions to this 
general rule.  In essence, lay testimony is competent when it 
regards the readily observable features or symptoms of injury or 
illness and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he had in service, or whether 
lay evidence will suffice, depends on the nature of his present 
condition (e.g., whether his present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service, or whether it can be so identified by lay 
observation).  Certain types of conditions are readily capable of 
lay diagnosis and comment on etiology, e.g., pes planus (flat 
feet), a broken arm or separated shoulder, tinnitus (ringing in 
the ears), varicose veins, etc., whereas others are not such as 
the DDD of the low back at issue in this appeal.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this 
axiom in a claim for rheumatic heart disease).

So even accepting that the Veteran and the others who have 
commented on his behalf (his brother and a friend) are competent 
even as laymen to say he had no significant or appreciable low 
back pain from the motor vehicle accident prior to service and 
only, instead, began experiencing this level of pain once in 
service, their lay testimony also must be credible to ultimately 
have probative value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

The Board does not find their lay testimony concerning the onset 
of back pain and other pathology in service (and persistent 
since) to be credible in light of the other evidence of record.  
Even if, as they are seemingly requesting, the Board minimize the 
extent of low back injury the Veteran had in the motor vehicle 
accident prior to service and accept that it only resulted in a 
relatively minor "strain," the fact remains that he has 
sustained additional documented injury to his low back during the 
several years since his discharge from service that apparently 
resulted in a worker's compensation claim and need for at least 
two surgeries.  The Veteran and these others speaking on his 
behalf all but ignore this additional intercurrent injury, and it 
was only after sustaining this additional injury to his low back 
that he again began complaining about the extent of his pain and 
other symptoms.  This seems more than just coincidental.  See 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating 
that, while an examiner's review of the claims file is not 
dispositive or determinative of the probative value of a 
medical opinion that, instead, was based on a Veteran's self-
reported history, overlooking or failing to account for 
significant facts that might change the opinion is reason or 
justification for reducing the opinion's probative value or 
assigning no probative weight to it at all).

Of equal or even greater significance, there is simply no medical 
evidence of record etiologically linking the Veteran's current 
low back disorder to his military service.  Unfortunately, for 
the reasons already discussed, despite several attempts to 
perform a VA compensation examination on him, he failed to appear 
or could not be located.  And as an unfortunate consequence, 
there simply is no competent medical evidence of a nexus or 
relationship between the time he spent in the service and his 
current low back disorder.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  And, as 
explained, VA's duty to assist him with his claim is not a one-
way street.  See Wood, supra.



Continuity of symptomatology since the low back complaints in 
service has not been shown, only since the more recent 
intercurrent injury in November 1999.  Accordingly, absent any 
supporting medical nexus opinion otherwise etiologically linking 
the current low back disability to service, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection.  So there is no reasonable doubt to 
resolve in his favor, and his claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a low back disorder is 
denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


